The respondent is unquestionably guilty of perpetrating a gross fraud which merits disbarment. My difficulty is in determining what it should be — absolute disbarment or suspension for a fixed period. Disbarment "may be absolute, leaving the party to apply to the court for readmission if his offense was of such a kind that, after the lapse of time, he can satisfy the court that he has become trustworthy; or for a stated time, if the court is of opinion that the interests of the public will thereby be sufficiently protected." Bar Association v. Greenhood, 46 N.E. (Mass.) 568, 574. See also In re Shepard, 67 N.W. (Mich.) 971, 972; In re Hill, L.R. 3 Q.B. 543. In the case of absolute disbarment the judgment in effect is indeterminate. The exclusion from practice is for all time unless the court should see fit to readmit upon application therefor. In the case of suspension the judgment is determinate and fixes in advance the limitation of punishment. The distinction in punishment *Page 66 
seems to lie in the moral aspect indicated by the delinquent. If the offense of which he is guilty involves a degree of moral turpitude from which the court can reasonably conclude that the accused has become so lost to the sense of professional proprieties as to render him unfit to practice then the judgment of disbarment should be absolute. On the other hand, if from the character of the offense and from previous good moral character of the delinquent the court can reasonably conclude that the delinquency was a temporary moral lapse of which the delinquent may be purged and morally regenerated by exclusion from practice for a limited period then the judgment should be suspension.
I do not believe that the respondent by his acts and conduct has forfeited all consideration or that he has shown himself to be absolutely unfit to practice. He has been a member of the bar of Hawaii since April 18, 1916. His application was accompanied by the usual certificates of good moral character and showed him to be in good standing in the supreme courts of the districts of Columbia and Alaska and the State of California. He was graduated by the Georgetown University in 1889 and in the same year was admitted to the practice of the law in the supreme court of the District of Columbia. Before coming to Hawaii he had been actively engaged in practice for approximately twenty-two years — in all to date about thirty years. This is his first delinquency. He is now fifty-six years old. His education and age militate against adaptability to other employment for the support of himself and his family. While punishment of the respondent is merely incidental to the judgment of disbarment it must nevertheless be considered. It seems to me that absolute disbarment is unduly harsh and severe and that in suspension for a term of years the public will be sufficiently protected. *Page 67 
The disgrace of these proceedings, the resulting humiliation and suffering to which the respondent will necessarily be subjected and the enforced suspension from practice for a reasonable period of years, would, I am confident, be ample assurance of moral regeneration entitling him to the future respect of both the public and the courts.
Many cases may be cited where under facts showing culpability equal to that indicated in the instant case the judgment of disbarment was for a stated period. I consider them, however, of no greater value than cases in which absolute disbarment was ordered. Each case must be determined upon its own facts. "The power" (of disbarment) "is not an arbitrary and despotic one, to be exercised at the pleasure of the court, or from passion, prejudice or personal hostility; but it is the duty of the court to exercise and regulate it by a sound and just judicial discretion." Ex parte Secombe, 19 How. (U.S.) 9, 13. Precedent in this jurisdiction is not wanting for cases of suspension. In the case of In re Davis, 15 Haw. 220, the respondent was absolutely disbarred on August 10, 1903. On June 20, 1904, however, the judgment of absolute disbarment was modified and corrected to suspension until the first day of the October Term, 1904. Similar proceedings against the same respondent in the United States District Court of Hawaii, depending, as I understand it, upon the same facts, resulted in three months' suspension. In re Davis, 2 U.S. Dist. Court Hawaii 54, 76. There Judge Sanford B. Dole, the author of the opinion, said: "The end to be sought in proceedings of this character is to uphold a high standard of honor in all the relations that exist between courts and those whose interests they adjudicate, and, as a consequence thereof, to insist upon such a standard therefor for all those who take part, as officers *Page 68 
of the court, in this important duty. Disbarment is not called for under the showing made in this case and it is not necessary, under the principles mentioned above, to blast the prospects of the respondent and neutralize his years of preparation by such sentence. It is sufficient that the court express by a judgment, not unreasonably severe, its definite policy in regard to the responsibility of its officers." In the case of In reHumphreys, 15 Haw. 155, the respondent was absolutely disbarred and on June 23, 1904, upon motion for modification of the order of disbarment, was reinstated. See also In re Barenaba, 5 Haw. 279
(suspension for three months); In re Paakiki, 8 Haw. 518
(two years); In re Thompson, 15 Haw. 155 (one year); In reMcBride, No. 1310 (two years); In re Bevins, 26 Haw. 570
(three months).
Under all the facts and circumstances of this case it is my opinion that a suspension of three years would be ample to subserve the ends of justice.